 Case 2:19-cv-12822-LJM-RSW ECF No. 1 filed 09/27/19   PageID.1   Page 1 of 7




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

ALI EL-KHALIL,
                 Plaintiff,                   Case No.


v.

OAKWOOD HEALTHCARE, INC,

                 Defendant.


BEN M. GONEK (P43716)
Ben Gonek Law, P.C.
Attorney for Plaintiff
500 Griswold, Suite 2450
Detroit, Michigan 48226
ben@goneklaw.com



                   COMPLAINT AND JURY DEMAND

      NOW COMES Plaintiff, ALI EL-KHALIL, by and through his attorneys,

BEN GONEK LAW, P.C., and hereby complains of all the named Defendant, as

follows:
 Case 2:19-cv-12822-LJM-RSW ECF No. 1 filed 09/27/19          PageID.2   Page 2 of 7




                        PARTIES AND JURISDICTION

      1.     Plaintiff Ali El-Khalil, D.P.M. (Dr. El-Khalil) is a licensed to practice

podiatric medicine in the state of Michigan and is a resident of Wayne County,

Michigan.

      2.     Defendant Oakwood Healthcare, Inc, is a Domestic Non-Profit

Corporation licensed and registered in the State of Michigan. Defendant Oakwood

Healthcare, Inc does business as Beaumont Hospital, Taylor. This Defendant and

Beaumont Hospital, Taylor does business in Wayne County, Michigan.

      3.     The court has subject-matter jurisdiction in this action pursuant to 28

U.S.C. § 1331, 28 U.S.C. § 2601 et seq and 29 U.S.C. § 794(a).

      4.     Venue is proper in the Eastern District of Michigan pursuant to 28

U.S.C. § 1391(b), as it is in the district in which Defendants conduct business.

      5.     The amount in controversy exceeds seventy-five thousand dollars.

($75,000.00)

      11.    Plaintiff brings this retaliation action on her own behalf under the

False Claims Act, 31 U.S.C. § 3729 et seq.     This Court has jurisdiction over this

case pursuant to 31 U.S.C. §§ 3732(a) and 3730(b). This Court also has

jurisdiction pursuant to 28 U.S.C. §§ 1331.




                                          2
 Case 2:19-cv-12822-LJM-RSW ECF No. 1 filed 09/27/19         PageID.3    Page 3 of 7




                    FACTUAL SPECIFIC ALLEGATIONS

      12.    Plaintiff began his employment with Defendant on May 27, 2008 as a

   Staff Podiatrist. Plaintiff subsequently terminated his employment on or about

   June 2011.

      13.    Plaintiff was given privileges at all Oakwood Campuses ran by

   Defendant Oakwood Healthcare, Inc.

      14.    Over the course of the next several years, Plaintiff demonstrated that

   he had a very successful practice and was developing an excellent reputation for

   providing excellent podiatric care.

      15.    In addition to developing a successful podiatry practice, Plaintiff

   demonstrated that his integrity was impeccable, and he expected the same from

   other physicians.

      16.    While working at Defendant’s various locations, Plaintiff observed

many employees of Defendant as well as physicians who had privileges at the

Defendant’s institutions perpetrating health care fraud. Specifically, Plaintiff

observed and subsequently reported physicians for providing unnecessary medical

services, inappropriately billing Medicare, doing harm to patients and subsequently

billing Medicare for said services, and paying kickbacks for referrals for medical

consults. Plaintiff also reported to Agents/Employees of the Federal Government


                                          3
 Case 2:19-cv-12822-LJM-RSW ECF No. 1 filed 09/27/19         PageID.4    Page 4 of 7




that Defendant was violating the False Claims Act by illegally billing Medicare for

facilities fees when facility fees should not have been charged, paying kickbacks

for referrals, and encouraging and then billing for unneeded medical services to

Federally Funded programs, all in violation of the False Claims Act.

      17.    When it became known to the Administration at Defendant Oakwood

that Plaintiff had reported violations of the False Claims Act to Governmental

employees, Defendant Oakwood refused to renew Plaintiff’s Hospital Privileges at

Beaumont Dearborn, Beaumont Trenton and Beaumont Wayne in retaliation for

Plaintiff reporting violations of the False Claims Act.

      18.    After Beaumont Dearborn, Beaumont Trenton, and Beaumont Wayne,

Plaintiff still had privileges at Beaumont Taylor.

      19.    When Plaintiff’s privileges were set to expire, Plaintiff reapplied for

privileges at Beaumont Taylor.

      20.    Defendant Oakwood d/b/a Dearborn Taylor refused to renew

Plaintiff’s privileges. Defendant Oakwood d/b/a Dearborn Taylor failed to renew

his privileges and took this adverse action because Plaintiff reported other

employees/contractors/facilities for violating the False Claims Act.

      21.    Pursuant to the Medical Staff Bylaws, Plaintiff requested a hearing

regarding the refusal of Defendant Oakwood to renew Plaintiff’s privileges at

Beaumont Taylor.


                                          4
 Case 2:19-cv-12822-LJM-RSW ECF No. 1 filed 09/27/19          PageID.5    Page 5 of 7




      22.    A fair hearing was held, and the hearing panel found that the decision

not to renew Plaintiff’s privileges lacked basis in fact and was arbitrarily

discriminatory.

      23.    After Plaintiff was successful at the hearing, Defendant Oakwood

appealed the decision of the hearing panel to the Joint Conference Committee

(“JCC”) of Defendant.

      24.    Plaintiff filed a brief with the JCC pointing out that the hearing

panel’s decision was in fact the correct decision and that the action taken was due

to Plaintiff reporting violations of the False Claims Act to Governmental

Officials/Employees.

      25.    The JCC subsequently voted to reverse the decision of the hearing

panel. The JCC’s decision was in retaliation for Plaintiff reporting Defendant’s

violations of the False Claims Act.

      26.    As a direct and proximate cause of this action, Plaintiff suffered pain,

humiliation, loss of business opportunities, and lost income.

                                   COUNT ONE
                  VIOLATON OF THE RETALIATION PROVISION
                         OF THE FALSE CLAIMS ACT

      27.    The retaliation provision of the False Claims Act protects an

employee, associated other, and/ or contractor from being “discharged, demoted,

suspended, threatened, harassed, or in any other manner discriminated against in

                                           5
 Case 2:19-cv-12822-LJM-RSW ECF No. 1 filed 09/27/19          PageID.6    Page 6 of 7




the terms and conditions of employment because of lawful acts done by the

employee, contractor, agent or associated others in furtherance of an action under

this section or other efforts to stop 1 or more violations of this subchapter.” 31

U.S.C. § 3730(h).

      28.     Relief for violating this section includes reinstatement of the

employee, contractor, or agent with the same level of seniority that person would

have had but for the discriminatory conduct, as well as double damages for back

pay, interest on back pay, and special damages. Relief also includes reasonable

attorneys’ fees. Id. §3730(h)(1)(b).

      29.     Plaintiff was retaliated against and constructively discharged due to

his reporting the violations of the False Claims Act by Defendants to

Governmental Agents/employees.

      31.     As a direct and proximate cause of Defendants’ illegal conduct,

Plaintiff sustained damages to his reputation, earning ability, as well as humiliation

and embarrassment.

      32.     Plaintiff is entitled to damages in excess of $75,000 for Defendants

unlawful conduct.

   WHEREFORE Plaintiff respectfully requests that this Court enter Judgment in

his favor and any other relief he may be entitled to for an amount in excess of

$75,000.00.


                                           6
Case 2:19-cv-12822-LJM-RSW ECF No. 1 filed 09/27/19       PageID.7   Page 7 of 7




                                   JURY DEMAND

 Plaintiff demands a jury trial.



                                           Respectfully submitted,

                                           /s/ Ben Gonek
                                            BEN M. GONEK (P43716)
                                            BEN GONEK LAW, P.C.
                                            500 Griswold Street, Suite 2450
                                            Detroit, MI 48226
                                            (313) 963-3377
 Dated: September 26, 2019




                                       7
